      Case 1:17-cv-00365-DAE-AWA Document 242 Filed 12/19/18 Page 1 of 8



                           UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF TEXAS
                                  AUSTIN DIVISION

UMG RECORDINGS, INC., et al.,           )
                                        )
             Plaintiffs,                )
                                        )
vs.                                     )
                                            No. 1:17-cv-00365-DAE-AWA
                                        )
GRANDE COMMUNICATIONS                   )
NETWORKS LLC,                           )
                                        )
             Defendant.
                                        )


          DEFENDANT GRANDE COMMUNICATIONS NETWORKS LLC’S
           REPLY IN SUPPORT OF MOTION TO EXCLUDE PROPOSED
               EXPERT TESTIMONY OF DR. WILLIAM H. LEHR
       Case 1:17-cv-00365-DAE-AWA Document 242 Filed 12/19/18 Page 2 of 8



        Plaintiffs intend to use Dr. Lehr as a damages expert, yet Dr. Lehr himself admitted that

he is unable to provide opinions on copyright infringement damages.1 His testimony will only

serve to confuse and mislead the jury into considering the irrelevant and massively inflated

numbers in his expert report.

        Dr. Lehr’s proposed opinions are not tethered to the facts or players in this dispute. To

arrive at the astronomical figures he intends to offer, Dr. Lehr considered alleged infringement of

sound recordings, television programs, and movies not at issue in this case, including works not

owned by Plaintiffs and allegations from monitoring services other than Rightscorp. As a result,

his “analysis” will not help the trier of fact to understand the evidence in this case or determine a

fact in issue. See Fed. R. Evid. 702. Plaintiffs repeatedly point to his testimony in the Cox case,

instead of offering cogent responses to these glaring defects. However, Plaintiffs effectively

ignore the fact that the majority of Dr. Lehr’s opinions were excluded in Cox.2

        Each of Dr. Lehr’s opinions is irrelevant, unsupported, and/or addresses a subject matter

area in which he lacks any qualifications or expertise. For these reasons, the Court should

preclude Dr. Lehr from opining on: (1) the value of Grande subscribers, (2) Grande’s alleged

incentives to allow infringement on its network, and (3) the economics of the music industry and

general harms caused by media piracy, and (4) public policy.

  I.    Dr. Lehr Should Not Be Permitted to Opine on the “Lifetime Value” of Grande
        Subscribers

        Plaintiffs argue that Dr. Lehr’s “lifetime value” calculations are proper because they are




1 See Lehr Dep. Tr. at 17:22-23, 73:15-17, 198:3-10 (ECF No. 229-4).
2 Plaintiffs repeatedly point to Dr. Lehr’s trial testimony in Cox, but irrespective of whether
isolated aspects of previously-excluded opinions ultimately snuck in at trial, the fact remains that
the court assessed Dr. Lehr’s opinions and excluded his testimony on most of the same issues he
intends to address in this case.


                                                  1
     Case 1:17-cv-00365-DAE-AWA Document 242 Filed 12/19/18 Page 3 of 8



based on Grande’s own financial data. This is beside the point—Grande does not dispute that

Dr. Lehr relied on Grande’s financial data; the problem is that he relies on data and reaches

conclusions that have no bearing on the issues in this case.

       Grande’s revenues and profits are only relevant to the extent they are profits or revenues

derived from the alleged infringement at issue. See 17 U.S.C. § 504(b) (copyright owner may

elect to seek “profits of the infringer that are attributable to the infringement”); Barnstormers,

Inc. v. Wing Walkers, LLC, No. 3:10-cv-00261, 2011 WL 1671641, at *5 (W.D. Tex. May 3,

2011) (statutory damages factors). Dr. Lehr’s “lifetime value” calculations, in contrast, include

revenues from services not at issue, such as cable television and telephone services.

       Nevertheless, Plaintiffs argue that this testimony is proper because many Grande

subscribers purchase “bundle” packages. This argument is a red herring because the allegedly

infringing activity at issue here only relates to use of Grande’s Internet service. Furthermore, Dr.

Lehr cites no evidence—because there is none—demonstrating that Grande could not, if it

wanted to, simply terminate Internet service for a given subscriber, while continuing to provide

that subscriber with other services. Plaintiffs also offer no evidence or authority for the illogical

proposition that absent the alleged infringement, Grande would have derived no revenues

whatsoever from the subscribers at issue. Permitting Dr. Lehr to offer testimony regarding the

entire “lifetime value” of a Grande subscriber, based on the complete set of services Grande

might provide to that subscriber over the entire expected period of the relationship, would only

mislead the jury regarding the actual damages issues in this case.

       With respect to Dr. Lehr’s “lifetime value” calculation based on the acquisition price paid

for Grande in 2017, Plaintiffs offer no meaningful support for Dr. Lehr’s purported analysis.

Plaintiffs offer no authority permitting such evidence in support of a copyright infringement




                                                  2
     Case 1:17-cv-00365-DAE-AWA Document 242 Filed 12/19/18 Page 4 of 8



claim—or any type of claim, for that matter. Dr. Lehr also admitted in deposition that he has no

knowledge of the nature of the transaction or how it was structured. Lehr Dep. Tr. 124:7-21

(ECF No. 229-4). Taking the acquisition price and dividing it by the total number of Grande’s

customers—without regard to what services those customers were purchasing, and without

regard to the value of the assets actually included in the transaction—is simply a means of

arriving at astronomical figures with no bearing on Plaintiffs’ claims for copyright infringement

damages. The Court should exclude this unreliable and irrelevant opinion.

  II. Dr. Lehr Should Not Be Permitted to Opine on Grande’s Alleged Incentives to
      Allow Infringement

       Plaintiffs are flatly wrong to suggest that the Cox court ruled that Dr. Lehr could opine on

the defendant’s economic incentives to permit infringement. Irrespective of what bits of

testimony ultimately made their way into trial, the court expressly disallowed these opinions in

its Daubert order. See ECF No. 228-2 (“[Dr. Lehr] is not to opine on Cox’s incentives to permit

infringement or the economic benefit of infringement.”). Plaintiffs do not claim that the Cox

court ever revisited its Daubert ruling. In any event, in view of the issues and evidence in this

case, Dr. Lehr’s proposed testimony is irrelevant, unreliable, and will only confuse the jury.

       Indeed, Plaintiffs concede that Dr. Lehr’s opinions regarding Grande’s alleged incentives

to permit infringement include the value of every Grande subscriber that has ever been accused

of any copyright infringement more than once. Plaintiffs argue that this is proper because it

represents the benefit to Grande in “continuing to service, and profit from, known repeat

infringers.” See Resp. at 6. Plaintiffs offer no authority that would permit them to introduce, as

part of the statutory damages analysis, evidence of alleged infringement of copyrights not at

issue in this case, including copyrights not even owned by Plaintiffs.

       Furthermore, the evidence Dr. Lehr relies on—Grande’s letters to customers regarding



                                                 3
      Case 1:17-cv-00365-DAE-AWA Document 242 Filed 12/19/18 Page 5 of 8



notices of alleged infringement—includes allegations generated by detection systems other than

Rightscorp.3 There is simply no evidence in this case that permits Dr. Lehr to characterize these

allegations as “infringements,” and the lack of any such evidence makes it impossible for Grande

to counter Dr. Lehr’s unsupported assertions. For instance, there is no evidence that any of these

notices pertain to valid, registered copyrights, and no evidence of how any non-Rightscorp

notices were generated. This irrelevant and unsupported testimony is simply another means of

presenting the jury with huge dollar figures that are unconnected to the alleged infringement at

issue in this case.

        Finally, Plaintiffs argue that Dr. Lehr’s opinions on “infringement” and “repeat

infringement” are proper because he defines those terms “through objective criteria from

Grande’s data.” Resp. at 7. It is unclear what “objective criteria” Plaintiffs are referring to, but

regardless, any definition of infringement that Dr. Lehr comes up with is an improper legal

conclusion. The fact that Grande forwarded notices of alleged infringement to subscribers in no

way supports Dr. Lehr’s proposed testimony that every such notice represents “infringement.”

As with Plaintiffs’ other experts, Dr. Lehr’s proposed testimony regarding what constitutes

“infringement” is highly prejudicial and should be excluded.

   III. Dr. Lehr Should Not Be Permitted to Opine on Topics Outside his Expertise and
        Untethered to the Facts of this Case

        Plaintiffs argue that Dr. Lehr’s testimony about the music industry and piracy in general

is relevant because “information about the industry generally is in fact information about the

Plaintiffs.” Resp. at 8. Neither Plaintiffs nor Dr. Lehr cites any support for that notion, but the



3 As such, Plaintiffs are simply wrong to suggest that Dr. Lehr’s testimony in Cox is comparable
because it was “based on data from the same infringement detection company (Rightscorp).”
Resp. at 7. Here, Dr. Lehr considers notices sent to Grande by other parties, about which he
admits to having no knowledge. Lehr Dep. Tr. 139:20-141:20 (ECF No. 229-4).


                                                  4
     Case 1:17-cv-00365-DAE-AWA Document 242 Filed 12/19/18 Page 6 of 8



claim is misleading in any event because not all works owned by Plaintiffs are at issue in this

lawsuit. Dr. Lehr does not relate his proposed testimony to any of the copyrights at issue in this

case or to any of the Plaintiffs in this case. See, e.g., Lehr Report, ¶¶ 15-26 (ECF No. 229-1).

       Even more important, Dr. Lehr simply does not have the “scientific, technical, or

specialized knowledge” to offer expert testimony on the music industry or piracy. See Fed. R.

Evid. 702; see also Loussier v. Universal Music Grp., Inc., No 1:02-cv-02447, 2005 WL

5644422, at *3 (S.D.N.Y. Jun. 28, 2005). Plaintiffs offer no meaningful defense of Dr. Lehr’s

credentials or expertise on these subjects. The fact is, Dr. Lehr is an economist without any

qualifications to opine on piracy or the music industry, and the Court should therefore preclude

him from offering expert testimony on these subjects.

  IV. Dr. Lehr Should Not Be Permitted to Opine on Public Policy

       Plaintiffs effectively argue that Dr. Lehr should be allowed to opine on the public policy

benefits of finding Grande liable because Plaintiffs need such evidence for their statutory

damages assessment. Whether or not Plaintiffs want this evidence in the case is irrelevant. An

expert may not offer legal opinions about the public policy benefits of a particular outcome. See,

e.g., Godwin Gruber, P.C. v. Deuschle, No. 3:00-00017, 2002 WL 1840929, at *3 (N.D. Tex.

Aug. 9, 2002) (precluding expert from opining on whether contract was void as against public

policy). Additionally, as discussed above, Dr. Lehr does not have the education or expertise in

the music industry to offer these opinions.

                                         CONCLUSION

       For the foregoing reasons, the Court should grant Grande’s Motion and exclude the

proposed expert testimony of Dr. William H. Lehr.




                                                 5
     Case 1:17-cv-00365-DAE-AWA Document 242 Filed 12/19/18 Page 7 of 8




Dated: December 19, 2018
                                         By: /s/ Zachary C. Howenstine
                                             Richard L. Brophy
                                             Zachary C. Howenstine
                                             Margaret R. Szewczyk
                                             ARMSTRONG TEASDALE LLP
                                             7700 Forsyth Blvd., Suite 1800
                                             St. Louis, Missouri 63105
                                             Telephone: 314.621.5070
                                             Fax: 314.621.5065
                                             rbrophy@armstrongteasdale.com
                                             zhowenstine@armstrongteasdale.com
                                             mszewczyk@armstrongteasdale.com

                                             J. Stephen Ravel
                                             Texas State Bar No. 16584975
                                             J.R. Johnson
                                             Texas State Bar No. 24070000
                                             Diana L. Nichols
                                             Texas State Bar No. 00784682
                                             KELLY HART & HALLMAN LLP
                                             303 Colorado, Suite 2000
                                             Austin, Texas 78701
                                             Telephone: 512.495.6429
                                             Fax: 512.495.6401
                                             Email: steve.ravel@kellyhart.com
                                                     jr.johnson@kellyhart.com
                                                     diana.nichols@kellyhart.com

                                             Attorneys for Defendant GRANDE
                                             COMMUNICATIONS NETWORKS LLC




                                     6
     Case 1:17-cv-00365-DAE-AWA Document 242 Filed 12/19/18 Page 8 of 8



                               CERTIFICATE OF SERVICE

       The undersigned certifies that on December 19, 2018, all counsel of record who are

deemed to have consented to electronic service are being served with a copy of this document via

the Court’s CM/ECF system pursuant to Local Rule CV-5(b)(1).



                                                   /s/ Zachary C. Howenstine
                                                   Zachary C. Howenstine




                                               7
